196 F.2d 768
SMITH et al.v.POLLIN et al.
No. 11198.
United States Court of Appeals District of Columbia Circuit.
Decided March 13, 1952.

David F. Smith, Washington, D. C., for appellants.
David A. Hart, Washington, D. C., for appellees Charles M. Plunker, C. M. Plunkert & Company, Plunkert & Maddock, Inc. and Mary E. Spinks.
Joseph A. Cantrel, Washington, D. C., for appellee Charles W. Bucy.
Thomas F. Burke, Washington, D. C., for appellee Henrietta K. Evans.
Louis Ottenberg, Washington, D. C., for appellees Morris Pollin and Riggs Park Land Co.
H. Max Ammerman, Washington, D. C., for appellee Sidney Z. Mensh.
Edmund D. Campbell, and Grant W. Wiprud, Washington, D. C., for appellees Riggs Park Land Co., Inc., Lawyers Title Ins. Corp., Frank W. Marsalek, Perpetual Bldg. Ass'n, and Junior F. Crowell and Samuel Scrivener, Jr., Trustees.
M. M. Doyle, Washington, D. C., for appellees Emilie K. Bucy and Henrietta K. Evans.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges, in Chambers.
PER CURIAM.


1
This appeal is from the District Court's order entered on our mandate in No. 10996, Smith v. Pollin, 89 U.S.App.D.C. 407, 190 F.2d 657; certiorari denied, 342 U.S. 878, 72 S. Ct. 170, rehearing denied, 342 U.S. 907, 72 S. Ct. 298. Our judgment of June 8, 1951 dismissed the appeal in that case "with costs", and our mandate of July 12, 1951 specified the amounts the several appellees were to recover as costs "against said appellants Joan C. Smith, et al." On July 18, 1951 the District Court entered its order on our mandate, duly awarding these costs against "plaintiffs", who were identified in the caption as "Joan C. Smith, et al." Appellants' petition for certiorari, which the Supreme Court denied, was filed October 8, 1951.


2
Appellants say our judgment was not preceded by an adequate hearing and was otherwise erroneous. They say the District Court should not have awarded costs against them. The award is in complete accordance with our judgment and mandate. All the questions appellants now seek to raise were or might have been raised by the petition for rehearing which appellants filed in this court on June 21, 1951 and the petition for certiorari which they filed in the Supreme Court. Appellants' contention regarding our hearing was so raised. All these questions were finally settled when the Supreme Court denied certiorari.


3
Appeal dismissed.